Citation Nr: 1008658	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right wrist 
and thumb injury residuals, to include ulnar nerve palsy 
(hereinafter the residuals of a right hand injury).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to August 
1956.

In September 2008, the Veteran appeared at a hearing which 
was held at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  

In January 2009, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued a prior Board 
decision which had denied entitlement to service connection 
for the residuals of a right hand injury.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In September 1991, the Board denied the Veteran's claim 
of entitlement to service connection for the residuals of a 
right hand injury.  

2.  Evidence associated with the record since the Board's 
September 1991 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for the residuals of a 
right hand injury.  




CONCLUSIONS OF LAW

1.  The Board's September 1991 decision, which denied the 
Veteran's claim of entitlement to service connection for the 
residuals of a right hand injury, is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 19.104 (1991).

2.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for the residuals of a right hand injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to service connection for the residuals of a 
right hand injury.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  In this case, the 
Board finds that VA has met that duty.

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for the residuals of a right hand injury.  That claim was 
initially denied by the RO in August 1990 and affirmed on 
appeal to the Board in September 1991.  The Veteran was 
notified of the Board's decision, as well as his right to 
request reconsideration by the Board and to appeal to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veteran's Affairs, hereinafter 
Court).  38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 
38 C.F.R. § 20.1000 (2009).  However, he did not request 
reconsideration by the Board or perfect an appeal to the 
Court.  Therefore, the Board's decision became final under 
the law and regulations then in effect.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 19.104 (1991).  

In August 2007, the Veteran filed an application to reopen 
his claim of entitlement to service connection for the 
residuals of right hand injury.  After reviewing the record, 
the Board finds no issue as to providing an appropriate 
application form or completeness of the application. 

On several occasions, beginning in September 2007, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claim, including 
the evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA also informed him of 
the bases for the September 1991 Board denial and advised him 
of the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA also informed him of the criteria for 
service connection and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his request to reopen his claim of 
entitlement to service connection for the residuals of a 
right hand injury.  That duty requires VA to make reasonable 
efforts to obtain relevant records (including private 
records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 U.S.C.A. 
§ 5103.  

In this case, VA has obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his 
treatment by VA from February 1961 through April 2009; and 
the transcript of his September 2008 hearing before the 
undersigned Veterans Law Judge.  

Aside from the report of the Veteran's August 1956 service 
separation examination, the Veteran's service treatment 
records have not been associated with the claims folder.  
Efforts to obtain those records in conjunction with previous 
claims had been made through official channels in 1967, 1989, 
and 1990.  However, those efforts met with negative results.  
Nevertheless, in August 2008, VA made another attempt to 
obtain those records.  Again, that attempt was unsuccessful.  
The Veteran has not provided any service treatment records, 
nor has he identified any potential sources where they may be 
located.  Therefore, there is no reason to believe that 
further efforts to obtain such evidence would be any more 
productive.  Further development in this regard would 
unnecessarily impose additional burdens upon the Board with 
no reasonable possibility of any benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to determine whether or not new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for the residuals of right hand injury.

Analysis

During his September 2008 hearing, the Veteran testified that 
he had ulnar nerve palsy as the result of a right hand injury 
in service.  He stated that he had been loading fifty-five 
gallon barrels of fuel, when his right hand was crushed 
between two barrels.  He noted that he received treatment for 
his right hand in service and that he began receiving 
treatment from VA shortly after his separation from service.  
He testified that he ultimately developed right ulnar nerve 
damage and required surgery by VA.  Therefore, he maintained 
that service connection for the residuals of the right hand 
injury was warranted.  At the very least, he contended that 
he had submitted additional evidence which was new and 
material and sufficient to reopen his claim.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
additional evidence submitted by the Veteran is not new and 
material for the purpose of reopening the claim of 
entitlement to service connection for the residuals of a 
right hand injury.  Accordingly, the Board's September 1991 
decision, which had denied that claim, is confirmed and 
continued and the appeal is denied.  

In September 1991, as now, service connection connoted many 
factors, but basically it meant that the facts, shown by the 
evidence, established that a particular injury or disease 
resulting in disability had been incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Generally, the evidence had to show (1) the 
existence of a "current" disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the "current" disability and any injury or 
disease during service.  

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b). Continuity of symptomatology 
was required only where the condition noted during service 
(or in the presumptive period) had not, in fact, been shown 
to be chronic or where the diagnosis of chronicity could be 
legitimately questioned.  When the fact of chronicity in 
service was not adequately supported, then a showing of 
continuity after discharge was required to support the claim.  
Id. 

For certain disabilities, such as arthritis or organic 
disease of the nervous system, service connection could be 
presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption was rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

Nevertheless, service connection could be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In September 1991, when the Board confirmed and continued the 
denial of the Veteran's claim of entitlement to service 
connection for the residuals of a right hand injury, evidence 
on file consisted of the report of the Veteran's August 1956 
service separation examination and records reflecting the 
Veteran's treatment by VA from December 1989 through April 
1990.  Such records were negative for any complaints or 
clinical findings of a right hand injury or its residuals in 
service.  Rather the evidence showed that the Veteran had 
first been treated for right wrist disability in 1990 by VA.  
It had been diagnosed primarily as a volar dislocation of the 
right lunate bone, chronic right median nerve palsy and 
median and ulnar pressure symptoms in the right upper arm and 
right wrist.  The Veteran underwent excision of the right 
lunate bone in February 1990; however, there were no findings 
that his right wrist injury had in any way been related to 
service.  Accordingly, service connection was denied by the 
Board; and, as noted above, that decision was final.  The 
Veteran now requests that VA reopen his claim.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Unlike his previous claim, the Veteran has now specified the 
circumstances of his right hand injury in service.  In 
support of his contentions, he has submitted a substantial 
amount of medical evidence.  

Since the Board's September 1991 decision, the Veteran has 
submitted records reflecting his treatment by VA from 
February 1961 through April 2009.  Such records consist, 
primarily, of discharge summaries, consultation reports, 
reports of radiographic studies, reports of diagnostic tests, 
laboratory studies, daily clinical records, doctor's notes, 
nurse's notes, and prescription records.  Although they 
provide great detail with respect to the Veteran's treatment 
for a right wrist disability in and after 1990, they show no 
such treatment earlier than the evidence on file in September 
1991.  The additional evidence remains negative for any 
findings of a right hand or wrist injury in service or any 
historical reference to such an injury.  Moreover, it does 
not substantiate the Veteran's report of continuing 
symptomatology.  Indeed, from 1961 to 1990, there were no 
recorded complaints of right wrist or hand pain or other 
manifestations of the claimed inservice injury.

While new in the sense that it has not previously been before 
the VA, the additional evidence is not material, as it does 
not fill the deficits in the evidence which existed at the 
time of the Board's prior denial.  Rather, it is, 
essentially, cumulative or redundant of the evidence of 
record in September 1991.  Even when considered with the 
evidence previously of record, it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for the residuals of a right hand injury.  

The only reports of a nexus between the Veteran's residuals 
of a right hand injury and service continue to come from the 
Veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation, such 
as his symptoms.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis of 
those symptoms or the cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  

In sum, the additional evidence is not new and material, and 
as such is not sufficient to reopen the claim of entitlement 
to service connection for the residuals of a right hand 
injury.  Accordingly, the prior denial is confirmed and 
continued, and the appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the residuals of a right hand injury is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


